                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION


UNITED STATES OF AMERICA,

            Plaintiff,

     v.                                   No. 18 CR 232-1

COREY BENSON,                             Judge Rebecca R. Pallmeyer

            Defendant.


  SUPPLEMENTAL PROTECTIVE ORDER GOVERNING DISCOVERY

 Pursuant to Federal Rule of Criminal Procedure 16(d), it is hereby ORDERED:

 1. Consistent with the terms of Federal Rule of Criminal Procedure 16, the

    government previously provided certain discovery to defendants.

 2. On April 17, 2018, Judge Cole entered a protective order for all discovery in

    this case. [Dkt 5].

 3. Pursuant to the discussion held in open court on November 29, 2018, all

    discovery materials in the possession of Defendant Corey Benson and his

    attorney will be subject to this supplemental protective order.

 4. Mr. Benson’s attorney will collect any discovery or copies of discovery items

    previously tendered to Mr. Benson for review, and maintain possession of

    these materials and any future materials. Any discovery materials in Mr.

    Benson’s possession will be returned to his attorney no later than Monday,

    December 10, 2018.
  5. Mr. Benson may view discovery with and in the presence of his attorney, but

     he may not retain any discovery materials.



                                        ENTERED:




                                        REBECCA R. PALLMEYER
                                        United States District Judge

Date: November 29, 2018




                                                                                   2
